(Por la Corte, a propuesta del
Juez Presidente Sr. del Toro.)
POR cuanto, la City Delivery Express Co., Inc., fué acusada de haber cometido una infracción a la ley de automóviles consistente en haber transportado en su truck No. 695-52 la cantidad de quince mil libras cuando dicho truck sólo estaba autorizado para cargar seis mil; y
POR cuanto, celebrado el juicio el Pueblo presentó su evidencia y basada en el mérito de la misma, la Corte de Distrito de Guayama declaró culpable a la corporación acusada y le impuso una multa de cincuenta dólares; y
Por cuanto, no conforme la corporación apeló y en un alegato que no cumple debidamente con las reglas de esta Corte sostiene que la Corte de Distrito erró al admitir ciertas certificaciones en evidencia y al apreciar la prueba; y
Pob cuanto, examinados cuidadosamente los autos y los alegatos esta corte ha quedado convencida de que las certificaciones de que se trata eran admisibles y suficiente la prueba;
Poe tanto, se declara sin lugar el recurso y se confirma la sen-tencia apelada que dictó la Corte de Distrito de Guayama el 6 de febrero de 1936.
Los Jueces Asociados señores Wolf y Oórdova Dávila no intervinieron.